Name: 93/688/EC: Commission Decision of 20 December 1993 concerning veterinary certificates for imports of fresh meat and meat products from Sweden
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  Europe;  tariff policy;  foodstuff
 Date Published: 1993-12-21

 Avis juridique important|31993D068893/688/EC: Commission Decision of 20 December 1993 concerning veterinary certificates for imports of fresh meat and meat products from Sweden Official Journal L 319 , 21/12/1993 P. 0051 - 0051COMMISSION DECISION of 20 December 1993 concerning veterinary certificates for imports of fresh meat and meat products from Sweden (93/688/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 22 thereof, Whereas the health certificate and public health certificate for imports of fresh meat and meat products may consist of a single sheet of paper; Whereas the Swedish authorities wish to avail themselves of this possibility for exports of both fresh meat and meat products and have sent specimen certificates to the Commission; Whereas examination of the documents has shown that they comply with the relevant Community veterinary provisions; whereas, therefore, a single veterinary certificate may be accepted for imports of fresh meat and meat products from Sweden; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States shall authorize imports of fresh meat and meat products from Sweden accompanied by a health certificate and a public health certificate consisting of a single sheet of paper. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13.